PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

KEITH THOMAS; DAVID SMITH; KELLY
VANDEGRIFT,
Plaintiffs-Appellants,

v.

THE GRAND LODGE OF INTERNATIONAL
ASSOCIATION OF MACHINISTS AND
AEROSPACE WORKERS ("IAM"); R.
THOMAS BUFFENBARGER, in his
                                                                No. 99-1621
official capacity as International
President of the IAM; DONALD E.
WHARTON, in his capacity as
General Secretary-Treasurer of the
IAM,
Defendants-Appellees.

ASSOCIATION FOR UNION DEMOCRACY,
Amicus Curiae.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Peter J. Messitte, District Judge.
(CA-97-2001-PJM)

Argued: December 1, 1999

Decided: January 27, 2000

Before WILKINSON, Chief Judge, NIEMEYER, Circuit Judge,
and Samuel G. WILSON, Chief United States District Judge
for the Western District of Virginia, sitting by designation.

_________________________________________________________________
Reversed and remanded by published opinion. Chief Judge Wilkinson
wrote the opinion, in which Judge Niemeyer and Chief Judge Wilson
joined.

_________________________________________________________________

COUNSEL

ARGUED: Andrew David Rotstein, GIBSON, DUNN & CRUT-
CHER, L.L.P., New York, New York, for Appellants. David Lau-
rence Neigus, INTERNATIONAL ASSOCIATION OF
MACHINISTS, Upper Marlboro, Maryland, for Appellees. ON
BRIEF: Michael J. Goldberg, WIDENER UNIVERSITY SCHOOL
OF LAW, Wilmington, Delaware; Barbara Harvey, Detroit, Michi-
gan, for Amicus Curiae.

_________________________________________________________________

OPINION

WILKINSON, Chief Judge:

This case involves the notification obligations of labor unions
under section 105 of the Labor-Management Reporting and Disclo-
sure Act of 1959 (LMRDA). 29 U.S.C. § 415 (1994). Section 105
states in its entirety: "Every labor organization shall inform its mem-
bers concerning the provisions of this chapter." The district court
found that the defendant union satisfied section 105's mandate by vir-
tue of a single publication of the LMRDA to its members in 1959, the
year of the LMRDA's enactment. See Thomas v. Grand Lodge of Int'l
Ass'n of Machinists, 40 F. Supp. 2d 737, 743 (D. Md. 1999). Because
we believe that section 105 requires that the present members of a
union be informed of their rights under the statute, we reverse and
remand to the district court for further proceedings.

I.

Congress enacted the LMRDA in 1959 to protect "the rights and
interests" of union members against abuses by unions and their offi-
cials. These abuses include "breach of trust, corruption, disregard of
the rights of individual employees, and other failures to observe high

                    2
standards of responsibility and ethical conduct." See 29 U.S.C.
§ 401(b) (1994). In addition to granting various substantive rights to
union members, the LMRDA requires that each labor union "inform
its members concerning the provisions of" the Act. Id. § 415.

The International Association of Machinists and Aerospace Work-
ers (IAM) is a labor organization that represents workers of various
skills and trades in, inter alia, the aircraft, machinery, automotive,
agricultural implement, defense, and appliance industries. Presently,
the IAM represents some 500,000 workers and is organized into
approximately 1,500 local lodges. When passage of the LMRDA was
imminent in 1959, the IAM, in an attempt to comply with section 105,
published the entire text of the Act in its weekly newspaper, The
Machinist. The Machinist was mailed to all IAM members.

The plaintiffs in this case, Keith Thomas, David Smith, and Kelly
VandeGrift, are employed by the Boeing Aircraft Corporation at its
Wichita, Kansas facility. All three plaintiffs have long been active
members of IAM Local Lodge 834. They have served as officials in
the local lodge, have participated in the Unionists for Democratic
Change caucus, and Thomas has published newsletters on union
affairs. Plaintiffs assert that the IAM is not in compliance with section
105. They contend that under section 105 the IAM cannot simply rely
on its one-time notification to the membership in 1959. Rather, the
IAM must make continuing efforts to inform its members of the
LMRDA's provisions. Plaintiffs also argue that the IAM's failure to
inform its current membership of the LMRDA's provisions has com-
promised plaintiffs' ability and that of others to participate effectively
in union affairs.

Thomas sent a letter to the IAM leadership requesting the union to
take appropriate action to comply with section 105. After eleven
months of union inaction, plaintiffs brought suit in federal district
court against the IAM and its top two elected officials seeking declar-
atory and injunctive relief with regard to the IAM's obligations under
section 105. The parties filed cross-motions for summary judgment.
The district court granted the IAM's motion and dismissed the plain-
tiffs' case. See Thomas, 40 F. Supp. 2d at 743-44. The court found
the IAM to be in compliance with section 105 by virtue of its one-

                     3
time publication of the LMRDA to its membership at the time the Act
became law. See id. at 743. Plaintiffs now appeal.

II.

The IAM argues that its one-time publication of the LMRDA to its
membership in 1959 satisfies its section 105 duty. We disagree.

The union's view of section 105 runs counter to the clear text of
the provision. Section 105 states: "Every labor organization shall
inform its members concerning the provisions of this chapter." 29
U.S.C. § 415 (emphasis added). We must thus ask whether the IAM
informed "its members" of the provisions of the LMRDA solely by
virtue of its 1959 notification. "Member," as defined in the LMRDA,
"includes any person who has fulfilled the requirements for member-
ship in [the union], and who neither has voluntarily withdrawn from
membership nor has been expelled or suspended from membership
after appropriate proceedings consistent with lawful provisions of the
constitution and bylaws of such organization." Id. § 402(o). There is
nothing in this definition to differentiate a 1959 member of the IAM
from a 1999 member. In fact, "member" as used in the LMRDA is an
all-inclusive and all-embracing term that includes no temporal limita-
tions. So long as an individual meets the statutory definition, he is a
union member for purposes of the LMRDA generally and for section
105 specifically.

Given the statutory definition of "member," the continuous nature
of the notification duty is evident. Union membership is not static --
the membership changes as some individuals retire and others join.
Many, if not most, of the current members of the IAM were not mem-
bers in 1959 and thus have never been informed by the IAM of the
provisions of the LMRDA. The IAM's single act of notification in
1959 did not inform a large portion of those individuals who by defi-
nition are "members" of the union. It is therefore clear that the IAM
is out of compliance with the mandate of section 105.

Requiring that all members of the union, past and present, be
informed of their rights promotes the LMRDA's purpose. Congress's
"primary objective" in passing the LMRDA was to "ensur[e] that
unions would be democratically governed and responsive to the will

                    4
of their memberships." Finnegan v. Leu, 456 U.S. 431, 436 (1982).
Title I of the Act, in addition to providing the section 105 notification
right, contains provisions guaranteeing union members such impor-
tant democratic rights as equal participation in union affairs, see 29
U.S.C. § 411(a)(1) (1994), freedom of speech and assembly, see id.
§ 411(a)(2), majority vote by secret ballot for most dues increases, see
id. § 411(a)(3), due process in union disciplinary proceedings, see id.
§ 411(a)(5), and access to copies of collective bargaining agreements,
see id. § 414. These rights were considered so crucial to the demo-
cratic governance of unions that Title I was captioned the "Bill of
Rights of Members of Labor Organizations." Id. §§ 411-415; see also
105 Cong. Rec. S6472 (daily ed. April 22, 1959) (statement of Sen.
McClellan) (Title I places "the ultimate power in the hands of the
members, where it rightfully belongs, so that they may be ruled by
their free consent.").

The other titles of the LMRDA also contain provisions that
enhance union democracy. Title II requires extensive reports by
unions of their organization and financing, see 29 U.S.C. § 431
(1994), and the disclosure of union officers' potential conflicts of
interest, see id. § 432. Title III requires that a trusteeship set up by a
union over a subordinate body be for purposes of, inter alia, "correct-
ing corruption or financial malpractice [or] restoring democratic pro-
cedures." Id. § 462. Title IV sets forth procedures and mechanisms to
ensure that union elections will be run fairly and democratically, see
id. § 481, and gives a member the right to request the Secretary of
Labor to investigate violations of the title's requirements, see id.
§ 482. Title V of the Act imposes a fiduciary duty on union officials
to their union and its members, see id.§ 501(a), and restricts the
amount of money a union can loan an officer or employee, see id.
§ 503(a). Finally, Title VI bars reprisals against union members for
exercising their LMRDA rights. See id. § 529. This title goes so far
as to establish criminal penalties for using or threatening force or vio-
lence against any union member for exercising a right secured by the
LMRDA. See id. § 530.

The LMRDA's protections are meaningless, however, if members
do not know of their existence. Simply put, if a member does not
know of his rights, he cannot exercise them. This is where section 105
kicks in. Section 105 is the statute's informational lynchpin, requiring

                     5
labor organizations to inform members what rights Congress has
granted them. Moreover, section 105 mandates notification not only
of the provisions of Title I, but of all the rights found in the LMRDA.

Section 105, in addition to informing union members of their sub-
stantive rights under the LMRDA, also notifies them of provisions
authorizing causes of action against unions for infringements of these
substantive rights. See, e.g., id.§ 412 (actions to enforce Title I
rights); id. § 431(c) (actions to permit members to examine union
books, records, and accounts); id. §464 (actions to enforce certain
union Title III trusteeship requirements); id. § 501(b) (actions to
enforce Title V's fiduciary duties on union officers); id. § 529
(actions for relief from union retaliation for a member's exercise of
his LMRDA rights). Senator McClellan, a principal architect of the
LMRDA, noted: "I believe that if you would give to the individual
members of the unions the tools with which to do it, they would pretty
well clean house themselves." 105 Cong. Rec. S6476 (daily ed. April
22, 1959). But in order for union members to be able to do that job,
they must first be made aware of the Act's enforceability provisions.

Ensuring that members know of these judicial remedies is impor-
tant given that the Secretary of Labor's enforcement power is limited
with respect to some of LMRDA's protections. In fact, the Secretary
of Labor is explicitly precluded from investigating violations of the
rights contained in Title I of the Act -- the"Bill of Rights of Mem-
bers of Labor Organizations." See id.§ 521. Union members are thus
not only the beneficiaries of the LMRDA but in many instances its
sole guardians.

Against this backdrop, the IAM's insistence that section 105 is sat-
isfied by a single decades-old notification makes little sense. The
union argues in effect that Congress was only interested in informing
1959 union members of their LMRDA rights, but was perfectly will-
ing to let ignorance reign for the next forty years. There is no reason
to think that Congress, however, was not concerned about all union
members -- past, present, and future. Maintaining honest democratic
governance of unions is surely an ongoing effort that would seem per-
force to require some ongoing method of notification.

The difficulty with the IAM's interpretation is underscored by the
inconsistencies to which it gives rise. Suppose two section 105 suits

                    6
are brought -- the first by an IAM member and the second by a mem-
ber of Union X, which has never undertaken any notification act. Pre-
sumably under IAM's reasoning, the IAM would be found in
compliance while Union X would be subject to injunction. This
despite the fact that few, if any, members of either union would ever
have been notified of LMRDA's protections.

III.

The IAM further argues that affording plaintiffs the relief they seek
would cause this court to create rights and remedies that Congress
never authorized. We are unpersuaded. This is not a case like Yanity
v. Benware, 376 F.2d 197 (2d Cir. 1967), and Grant v. Chicago Truck
Drivers, 806 F.2d 114 (7th Cir. 1986). Both of those courts refused
to find that unions were statutorily required to hold membership meet-
ings based on such tangential provisions as the equal right to partici-
pate and vote at union meetings, see 29 U.S.C. § 411(a)(1) (1994),
and "the right to meet and assemble freely with other members," id.
§ 411(a)(2). The plaintiffs in this case are not asking this court to con-
struct a right out of the penumbras of related provisions. Rather, they
are asking the court to perform the most traditional of judicial func-
tions -- to give effect to the plain language of section 105.

Secondly, section 102 of the LMRDA explicitly provides a remedy
for the violation of section 105: Any person whose rights under Title
I have been infringed "may bring a civil action in a district court of
the United States for such relief (including injunctions) as may be
appropriate." 29 U.S.C. § 412 (1994). The Supreme Court has empha-
sized the breadth of this language: Section 102"was premised upon
the fact that Title I litigation necessarily demands that remedies be
tailored to fit facts and circumstances admitting of almost infinite
variety, and § 102 was therefore cast as a broad mandate to the courts
to fashion appropriate relief." Hall v. Cole , 412 U.S. 1, 10-11 (1973)
(internal quotation marks omitted).

Granting plaintiffs the relief to which they are statutorily entitled
need not involve the courts in internal union management. Section
105 does not dictate a specific method of compliance. All the
LMRDA directs is that the IAM afford notice of the LMRDA's provi-
sions to any individual who meets the statutory definition of "mem-

                     7
ber." Effective notice thus requires at a minimum that each individual,
soon after obtaining membership, be informed about the provisions of
the LMRDA.

The district court retains on remand discretion with respect to
implementation of the notice requirement. We do note, however, that
the IAM's post-1959 inclusion of some LMRDA protections in its
constitution and in a pamphlet entitled "We Are the IAM" do not sat-
isfy the minimum statutory requirement. First, it is undisputed that
these IAM materials do not contain all of the LMRDA's protections.
Second, virtually none of the rights listed by these documents are
presented as requirements of federal law. This not only lessens the
stature given to the substantive protections, but it also means that
union members are not informed that many of the protections listed
are enforceable in federal court. Third, it is at best unclear how widely
circulated either the IAM's constitution or the"We Are the IAM"
pamphlet are. As a result, something more will be required before
defendant may be said to satisfy section 105.

IV.

For the foregoing reasons, we reverse the judgment of the district
court and remand this case for further proceedings consistent with this
opinion.

REVERSED AND REMANDED

                    8